Case 1:16-cv-06728-CM-SDA Document 253 Filed 04/14/20 Page 1 of 15

Case 1:16-cv-06728-CM-SDA Document 249 Filed 03/26/20 Page 1 of 61

INITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN RE SIGNET JEWELERS LIMITED Civil Action No. 1:16-cv-06728-CM-SDA

SECURITIES LITIGATION

|
|
|

 

 

TS}| ORDER PRELIMINARILY APPROVING SETTLEMENT
AND ACTHORIZING DISSEMINATION OF NOTICE OF SETTLEMENT

WHEREAS, a consolidated securities class action is pending in this Court entitled Jn re
Signet Jewelers Limited Securities Litigation, Civil Action No. 1:16-cv-06728-CM-SDA (the
“Action”);

WHEREAS, (a) lead plaintiff Public Employees Retirement System of Mississippi
(“Lead Plaintiff’ or “MissPERS”), on behalf of itself and the class certified by the Court in its
Decision and Order Granting Plaintiff's Motion for Class Certification dated July 10, 2019 (ECF
No. 177) (the “Class,” as defined below): and (b) defendants Signet Jewelers Limited (together
with its affiliates, subsidiaries, and divisions, including Sterling Jewelers, Inc., “Signet” or the
“Company”), Michael Barnes, Virginia Drosos, Mark Light, Ronald Ristau, and Michele Santana
(collectively, “Defendants”) (Lead Plaintiff and Defendants, together, the “Parties”), have
determined to settle all claims asserted against Defendants in this Action with prejudice on the
terms and conditions set forth in the Stipulation and Agreement of Settlement dated March 16,
2020 (the “Stipulation”) subject to approval of this Court (the “Settlement”):

WHEREAS, Lead Plaintiff has made a motion, pursuant to Rule 23(e)(1) of the Federal
Rules of Civil Procedure, for an order preliminarily approving the Settlement in accordance with

the Stipulation and allowing notice to Class Members as more fully described herein: %

 

 

pane Sah

eles
Case 1:16-cv-06728-CM-SDA Document 253 Filed 04/14/20 Page 2 of 15

Case 1:16-cv-06728-CM-SDA Document 249 Filed 03/26/20 Page 2 of 61

WHEREAS, the Court has read and considered: (a) Lead Plaintiff's motion for
preliminary approval of the Settlement and authorization to send notice of the Settlement to the
Class, and the papers filed and arguments made in connection therewith; and (b) the Stipulation
and the exhibits attached thereto: and

WHEREAS. unless otherwise defined herein, all capitalized words contained herein shall
have the same meanings as they have in the Stipulation;

NOW THEREFORE, IT IS HEREBY ORDERED:

I. The Certified Class — The “Class” means the class certified in the Court’s

 

Decision and Order Granting Plaintiff's Motion for Class Certification dated July 10, 201 9 (ECF
No. 177), consisting of all persons and entities who purchased or otherwise acquired Signet
Jewelers Limited common stock during the period from August 29, 2013 to May 25, 2017 (the
“Class Period”) and who were allegedly damaged thereby. Excluded from the Class are:
(i) Defendants; (ii) the Immediate Family Members of the Individual Defendants; (iii) any person
who was an Officer or director of Signet during the Class Period and his or her Immediate
Family Members; (iv) any parent, subsidiary, or affiliate of Signet; (v) any firm, trust.
corporation, or other entity in which any excluded person or entity has, or had during the Class
Period, a controlling interest; and (vi) the legal representatives, agents, affiliates, heirs,
successors-in-interest, or assigns of any such excluded person or entity. Notwithstanding the
foregoing, any Signet employee retirement, savings, or benefit plan shall not be deemed an
affiliate of any Defendant, except that any Claim submitted on behalf of any Signet employee
retirement. savings, or benefit plan shall be pro-rated to exclude the proportion owned by

Defendants and other specifically excluded persons or entities. Also excluded from the Class are

 
Case 1:16-cv-06728-CM-SDA Document 253 Filed 04/14/20 Page 3 of 15

Case 1:16-cv-06728-CM-SDA Document 249 Filed 03/26/20 Page 3 of 61

any persons and entities who or which exclude themselves by submitting a request for exclusion
that is accepted by the Court.

Zs Preliminary Approval of the Settlement - The Court hereby preliminarily
approves the Settlement, as embodied in the Stipulation, and finds, pursuant to Rule
23(e)(1)(B)(i) of the Federal Rules of Civil Procedure, that it will likely be able to finally
approve the Settlement under Rule 23(e)(2) as being fair, reasonable, and adequate to the Class,
subject to further consideration at the Settlement Fairness Hearing to be conducted as described
below.

4

3. Settlement Fairness Hearing ~ The Court will hold a settlement hearing (the
/j

  
 
  

“Settlement Fairness Hearing™) on
24A of the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York, NY
10007-1312, for the following purposes: (a) to determine whether the proposed Settlement on the
terms and conditions provided for in the Stipulation is fair, reasonable, and adequate to the Class,
and should be finally approved by the Court; (b) to determine whether a Judgment substantially
in the form attached as Exhibit B to the Stipulation should be entered dismissing the Action with
prejudice against Defendants; (c) to determine whether the proposed Plan of Allocation for the
proceeds of the Settlement is fair and reasonable and should be approved; (d) to determine
whether the motion by Lead Counsel for an award of attorneys’ fees and payment of Litigation
Expenses should be approved; and (e) to consider any other matters that may properly be brought
before the Court in connection with the Settlement. Notice of the Settlement and the Settlement
Fairness Hearing shall be given to Class Members as set forth in paragraph 5 of this Order.

4, The Court may adjourn the Settlement Fairness Hearing or decide to hold the

Settlement Fairness Hearing telephonically without further notice to the Class, and may approve

had

 
Case 1:16-cv-06728-CM-SDA Document 253 Filed 04/14/20 Page 4 of 15

Case 1:16-cv-06728-CM-SDA Document 249 Filed 03/26/20 Page 4 of 61

the proposed Settlement with such modifications as the Parties may agree to, if appropriate,
without further notice to the Class.

5. Retention of Claims Administrator and Manner of Giving Notice — Lead
Counsel is hereby authorized to retain IND Legal Administration (the “Claims Administrator”)
to supervise and administer the notice procedure in connection with the proposed Settlement as
well as the processing of Claims as more fully set forth below. Notice of the Settlement and the
Settlement Fairness Hearing shall be given by Lead Counsel as follows:

(a) Not later than five (5) business days after the date of entry of this Order,
Signet shall use its best efforts to provide or cause to be provided to the Claims Administrator in
electronic format (at no cost to the Settlement Furd, Lead Counsel, or the Claims Administrator)
transfer and other records identifying potential Class Members:

(b) not later than twenty (20) business days after the date of entry of this
Order (such date that is twenty (20) business days after the date of entry of this Order, the
“Notice Date”), the Claims Administrator shall cause a copy of the Notice and the Claim Form,
substantially in the forms attached hereto as Exhibits 1 and 2, respectively (the “Notice Packet”),
to be mailed by first-class mail and/or emailed to potential Class Members at the addresses set
forth in the records provided by Signet or in the records which Signet caused to be provided, or
who otherwise may be identified through further reasonable effort;

(c} contemporaneously with the mailing of the Notice Packet, the Claims
Administrator shall cause copies of the Notice and the Claim Form to be posted on a website to
be developed for the Settlement, from which copies of the Notice and Claim Form can be

downloaded:

 
Case 1:16-cv-06728-CM-SDA Document 253 Filed 04/14/20 Page 5 of 15

Case 1:16-cv-06728-CM-SDA Document 249 Filed 03/26/20 Page 5 of 61

(d) not later than ten (10) business days after the Notice Date, the Claims
Administrator shall cause the Summary Notice, substantially in the form attached hereto as
Exhibit 3, to be published once in the Wall Street Journal and to be transmitted once over the PR
Newswire; and

(e) not later than seven (7) calendar days prior to the Settlement Fairness
Hearing, Lead Counsel shall serve on Defendants’ Counsel and file with the Court proof, by
affidavit or declaration, of such mailing and publication.

6. Approval of Form and Content of Notice — The Court (a) approves, as to form
and content, the Notice, the Claim Form, and the Summary Notice, attached hereto as Exhibits 1,
2, and 3, respectively, and (b) finds that the mailing and distribution of the Notice and Claim
Form and the publication of the Summary Notice in the manner and form set forth in paragraph 5
of this Order: (i) is the best notice practicable under the circumstances; (ii) constitutes notice that
is reasonably calculated, under the circumstances, to apprise Class Members of the pendency of
the Action, of the effect of the proposed Settlement (including the Releases to be provided
thereunder), of Lead Counsel's motion for an award of attorneys’ fees and Litigation Expenses,
of their right to object to the Settlement, the Plan of Allocation, and/or Lead Counsel’s motion
for attorneys’ fees and Litigation Expenses, of their right to exclude themselves from the Class,
and of their right to appear at the Settlement Fairness Hearing; (iii) constitutes due, adequate, and
sufficient notice to all persons and entities entitled to receive notice of the proposed Settlement;
and (iv) satisfies the requirements of Rule 23 of the Federal Rules of Civil Procedure, the United
States Constitution (including the Due Process Clause), the Private Securities Litigation Reform

Act of 1995, 15 U.S.C. § 78u-4, as amended, and all other applicable law and rules. The date

 
Case 1:16-cv-06728-CM-SDA Document 253 Filed 04/14/20 Page 6 of 15

Case 1:16-cv-06728-CM-SDA Document 249 Filed 03/26/20 Page 6 of 61

and time of the Settlement Fairness Hearing shall be included in the Notice and Summary Notice
before they are mailed and published, respectively.

7. Nominee Procedures — Brokers and other nominees who purchased or otherwise
acquired Signet common stock during the Class Period for the benefit of another person or entity
shall: (a) within seven (7) calendar days of receipt of the Notice, request from the Claims
Administrator sufficient copies of the Notice Packet to forward to all such beneficial owners, and
within seven (7) calendar days of receipt of those Notice Packets forward them to all such
beneficial owners: or (b) within seven (7) calendar days of receipt of the Notice, senda list of the
names, mailing addresses, and, if available, email addresses, of all such beneficial owners to the
Claims Administrator in which event the Claims Administrator shall promptly mail or email the
Notice Packet to such beneficial owners. Upon full compliance with this Order, such nominees
may seek payment of their reasonable expenses actually incurred in complying with this Order
by providing the Claims Administrator with proper documentation supporting the expenses for
which reimbursement is sought. Such properly documented expenses incurred by nominees in
compliance with the terms of this Order shall be paid from the Settlement Fund, with any
disputes as to the reasonableness or documentation of expenses incurred subject to review by the
Court.

8. CAFA Notice — As provided in the Stipulation, Defendants shall serve the notice
required under the Class Action Fairness Act, 28 U.S.C. § 1715, et seg. (*CAFA”) no later than
ten (10) calendar days following the filing of the Stipulation with the Court. Defendants are
solely responsible for the costs of the CAFA notice and administering the CAFA notice. No

later than seven (7) calendar days before the Settlement Fairness Hearing, Defendants shall cause

 
 

Case 1:16-cv-06728-CM-SDA Document 253 Filed 04/14/20 Page 7 of 15

Case 1:16-cv-06728-CM-SDA Document 249 Filed 03/26/20 Page 7 of 61

to be served on Lead Counsel and filed with the Court proof, by affidavit or declaration,
regarding compliance with the notice requirements of CAFA.

a, Participation in the Settlement — Class Members who wish to participate in the
Settlement and to be eligible to receive a distribution from the Net Settlement Fund must
complete and submit a Claim Form in accordance with the instructions contained therein. Unless
the Court orders otherwise, all Claim Forms must be postmarked no later than one hundred
twenty (120) calendar days after the Notice Date. Notwithstanding the foregoing, Lead Counsel
may, at its discretion, accept for processing late Claims provided such acceptance does not delay
the distribution of the Net Settlement Fund to the Class. By submitting a Claim, a person or
entity shall be deemed to have submitted to the jurisdiction of the Court with respect to his, her,
or its Claim and the subject matter of the Settlement.

10. Each Claim Form submitted must satisfy the following conditions: (a) it must be
properly completed, signed, and submitted in a timely manner in accordance with the provisions
of the preceding paragraph; (b) it must be accompanied by adequate supporting documentation
for the transactions and holdings reported therein, in the form of broker confirmation slips,
broker account statements, an authorized statement from the broker containing the transactional
and holding information found in a broker confirmation slip or account statement, or such other
documentation as is deemed adequate by Lead Counsel or the Claims Administrator; (c) if the
person executing the Claim Form is acting in a representative capacity, a certification of his, her,
or its current authority to act on behalf of the Class Member must be included in the Claim Form
to the satisfaction of Lead Counsel or the Claims Administrator; and (d) the Claim Ferm must be
complete and contain no material deletions or modifications of any of the printed matter

contained therein and must be signed under penalty of perjury.

 
Case 1:16-cv-06728-CM-SDA Document 253 Filed 04/14/20 Page 8 of 15

Case 1:16-cv-06728-CM-SDA Document 249 Filed 03/26/20 Page 8 of 61

11. Any Class Member who or which does not timely and validly submit a Claim
Form or whose Claim is not otherwise approved by the Court: (a) shall be deemed to have
waived his, her, or its right to share in the Net Settlement Fund; (b) shall be forever barred from
participating in any distributions therefrom; (c) shall be bound by the provisions of the
Stipulation and the Settlement and all proceedings, determinations, orders, and judgments in the
Action relating thereto, including, without limitation, the Judgment or Alternate Judgment, if
applicable, and the Releases provided for therein, whether favorable or unfavorable to the Class;
and (d) will be permanently barred and enjoined from commencing, maintaining. or prosecuting
any of the Released Plaintiff's Claims against each and all of the Defendants’ Releasees, as more
fully described in the Stipulation and Notice. Notwithstanding the foregoing, late Claim Forms
may be accepted for processing as set forth in paragraph 9 above.

12. Exclusion From the Class - Any member of the Class who wishes to exclude
himself, herself, or itself from the Class must request exclusion in writing within the time and in
the manner set forth in the Notice, which shall provide that: (a) any such request for exclusion
from the Class must be mailed or delivered such that it is received no later than twenty-one (21)
calendar days prior to the Settlement Fairness Hearing, to: Signet Securities Litigation,
EXCLUSIONS, c/o JND Legal Administration, P.O. Box 91189, Seattle, WA 98111, with a
copy emailed to both Lead Counsel at johnr@blbglaw.com and Defendants’ Counsel at
joseph.allerhand@weil.com and stacy.nettleton@weil.com, and (b) each request for exclusion
must (i) state the name, address, and telephone number of the person or entity requesting
exclusion, and in the case of entities, the name and telephone number of the appropriate contact
person; (ii) state that such person or entity “requests exclusion from the Class in Jn re Signet

Jewelers Limited Securities Litigation, Civil Action No. 1:16-cv-06728-CM-SDA”; (iii) state the

 
Case 1:16-cv-06728-CM-SDA Document 253 Filed 04/14/20 Page 9 of 15

Case 1'16-cv-06728-CM-SDA Document 249 Filed 03/26/20 Page 9 of 61

number of shares of Signet common stock that the person or entity requesting exclusion:
(A) owned as of the opening of trading on August 29, 2013; (B) purchased/acquired and/or sold
during the period from August 29, 2013 through and including the close of trading on August 22,
2017, including the dates, number of shares, and prices of each purchase/acquisition and sale of
Signet common stock during this period; and (C) owned as of the close of trading on August 22,
2017: and (iv) be signed by the person or entity requesting exclusion or an authorized
representative. A request for exclusion shall not be effective unless it provides all the required
information and is received within the time stated above, or is otherwise accepted by the Court.
Lead Counsel is authorized to request from any person or entity requesting exclusion additional
information or documentation sufficient to prove his, her, or its holdings and trading in Signet
common stock.

13. Any person or entity who or which timely and validly requests exclusion in
compliance with the terms stated in this Order and is excluded from the Class shall not be a Class
Member, shall not be bound by the terms of the Settlement or any orders or judgments in the
Action, and shall not receive any payment out of the Net Settlement Fund.

14. Any Class Member who or which does not timely and validly request exclusion
from the Class in the manner stated in this Order: (a) shall be deemed to have waived his, her, or
its right to be excluded from the Class; (b) shal] be forever barred from requesting exclusion
from the Class in this or any other proceeding; (c) shall be bound by the provisions of the
Stipulation and the Settlement and all proceedings, determinations, orders, and judgments in the
Action, including, but not limited to, the Judgment or Alternate Judgment, if applicable, and the
Releases provided for therein, whether favorable or unfavorable to the Class; and (d) will be

barred from commencing, maintaining, or prosecuting any of the Released Plaintiffs Claims

 
Case 1:16-cv-06728-CM-SDA Document 253 Filed 04/14/20 Page 10 of 15

Case 1:16-cv-06728-CM-SDA Document 249 Filed 03/26/20 Page 10 of 61

against any of the Defendants’ Releasees, as more fully described in the Stipulation and the
Notice.

18. Appearance and Objections at Settlement Fairness Hearing —- Any Class
Member who or which does not request exclusion from the Class may enter an appearance in the
Action, at his, her, or its own expense, individually or through counsel of his, her, or its own
choice, by filing with the Clerk of Court and delivering a notice of appearance to both Lead
Counsel and Defendants’ Counsel, at the mailing addresses and email addresses set forth in
paragraph 16 below, such that it is received no later than twenty-one (21) calendar days prior to
the Settlement Fairness Hearing, or as the Court may otherwise direct. Any Class Member who
or which does not enter an appearance will be represented by Lead Counsel.

16. | Any Class Member who or which does not request exclusion from the Class may
file a written objection to the proposed Settlement, the proposed Plan of Allocation, and/or Lead
Counsel's motion for an award of attorneys’ fees and Litigation Expenses and appear and show
cause, if he, she, or it has any cause, why the proposed Settlement, the proposed Plan of
Allocation, and/or Lead Counsel's motion for attorneys’ fees and Litigation Expenses should not
be approved: provided, however, that no Class Member shall be heard or entitled to contest the
approval of the terms and conditions of the proposed Settlement, the proposed Plan of
Allocation, and/or the motion for attorneys’ fees and Litigation Expenses unless that person or
entity has filed a written objection with the Court and served such objection on Lead Counsel
and Defendants’ Counsel at the mailing addresses set forth below, with a copy emailed to both
Lead Counsel at johnr@blbglaw.com and Defendants’ Counsel at joseph.allerhand@weil.com
and stacy.nettleton@weil.com, such that they are received no later than twenty-one (21) calendar

days prior to the Settlement Fairness Hearing.

 

 
Case 1:16-cv-06728-CM-SDA Document 253 Filed 04/14/20 Page 11 of 15

Case 1:16-cv-06728-CM-SDA Document 249 Filed 03/26/20 Page 11 of 61

Lead Counsel Defendants’ Counsel
Bernstein Litowitz Berger & Grossmann LLP Weil, Gotshal & Manges LLP
John Rizio-Hamilton, Esq. Joseph S. Allerhand, Esq.
1251 Avenue of the Americas, 44th Floor 767 Fifth Avenue
New York, NY 10020 New York, NY 10153

17. Any objections, filings, and other submissions by the objecting Class Member
must clearly identify the case name and civil action number, Jn re Signet Jewelers Limited
Securities Litigation, Civil Action No. 1:16-cv-06728, and they must: (a) state the name, address,
and telephone number of the person or entity objecting and must be signed by the objector;
(b) state with specificity the grounds for the Class Member’s objection, including any legal and
evidentiary support the Class Member wishes to bring to the Court’s attention and whether the
objection applies only to the objector, to a specific subset of the Class, or to the entire Class; and
(c) include documents sufficient to prove membership in the Class, including documents
showing the number of shares of Signet common stock that the objecting Class Member:
(i) owned as of the opening of trading on August 29, 2013 and (ii) purchased/acquired and/or
sold during the Class Period, including the dates, number of shares, and prices of each
purchase/acquisition and sale of Signet common stock during the Class Period. Documentation
establishing membership in the Class must consist of copies of brokerage confirmation slips or
monthly brokerage account statements, or an authorized statement from the objector’s broker
containing the transactional and holding information found in a broker confirmation slip or
account statement. Objectors who enter an appearance and desire to present evidence at the
Settlement Fairness Hearing in support of their objection must include in their written objection
or notice of appearance the identity of any witnesses they may call to testify and any exhibits

they intend to introduce into evidence at the hearing. Objectors who intend to appear at the

 

 
Case 1:16-cv-06728-CM-SDA Document 253 Filed 04/14/20 Page 12 of 15

Case 1:16-cv-06728-CM-SDA Document 249 Filed 03/26/20 Page 12 of 61

Settlement Fairness Hearing through counsel must also identify that counsel by name, address.
and telephone number.

18. Any Class Member who or which does not make his, her, or its objection in the
manner provided herein shall be deemed to have waived his, her, or its right to object to any
aspect of the proposed Settlement, the proposed Plan of Allocation, and Lead Counsel’s motion
for an award of attorneys’ fees and Litigation Expenses and shall be forever barred and
foreclosed from objecting to the fairness. reasonableness, or adequacy of the Settlement, the Plan
of Allocation, or the requested attorneys’ fees and Litigation Expenses, or from otherwise being
heard concerning the Settlement, the Plan of Allocation, or the requested attorneys’ fees and
Litigation Expenses in this or any other proceeding.

19. Stay and Temporary Injunction — Until otherwise ordered by the Court, the
Court stays all proceedings in the Action other than proceedings necessary to carry out or
enforce the terms and conditions of the Stipulation. Pending final determination of whether the
Settlement should be approved, the Court bars and enjoins Lead Plaintiff, and all other members
of the Class, from commencing or prosecuting any and all of the Released Plaintiffs Claims

against each and all of the Defendants’ Releasees.

20. Settlement Administration Fees and Expenses — Ali reasonable costs incurred

 

in identifying Class Members and notifying them of the Settlement as well as in administering
the Settlement shall be paid as set forth in the Stipulation without further order of the Court.

at, Settlement Fund — The contents of the Settlement Fund held by Citibank, N.A.
(which the Court approves as the Escrow Agent) shall be deemed and considered to be in
custodia legis of the Court, and shall remain subject to the jurisdiction of the Court, until such

time as they shall be distributed pursuant to the Stipulation and/or further order(s) of the Court.

 

 
Case 1:16-cv-06728-CM-SDA Document 253 Filed 04/14/20 Page 13 of 15

Case 1:16-cv-06728-CM-SDA Document 249 Filed 03/26/20 Page 13 of 61

22. Taxes ~ Lead Counsel is authorized and directed to prepare any tax returns and
any other tax reporting form for or in respect to the Settlement Fund, to pay from the Settlement
Fund any Taxes owed with respect to the Settlement Fund, and to otherwise perform all
obligations with respect to Taxes and any reporting or filings in respect thereof without further
order of the Court in a manner consistent with the provisions of the Stipulation.

23. Termination of Settlement — If the Settlement is terminated as provided in the
Stipulation, the Settlement is not approved, or the Effective Date of the Settlement otherwise
fails to occur. this Order shall be vacated and rendered null and void, and shall be of no further
force and effect, except as otherwise provided by the Stipulation, and this Order shall be without
prejudice to the rights of Lead Plaintiff, the other Class Members, and Defendants, and Lead
Plaintiff and Defendants shall revert to their respective positions in the Action as of immediately
prior to the execution of the Stipulation, as provided in the Stipulation.

24. Use of this Order — Neither this Order, the Stipulation (whether or not
consummated). including the exhibits thereto and the Plan of Allocation contained therein (or
any other plan of allocation that may be approved by the Court), the negotiations leading to the
execution of the Stipulation, nor any proceedings taken pursuant to or in connection with the
Stipulation and/or approval of the Settlement (including any arguments proffered in connection
therewith): (a) shall be offered against any of the Defendants’ Releasees as evidence of, or
construed as, or deemed to be evidence of any presumption, concession, or admission by any of
the Defendants’ Releasees with respect to the truth of any allegation by Lead Plaintiff or the
validity of any claim that was or could have been asserted or the deficiency of any defense that
has been or could have been asserted in this Action or in any other litigation, or of any liability.

negligence, fault, or other wrongdoing of any kind of any of the Defendants’ Releasees or in any

 

 
Case 1:16-cv-06728-CM-SDA Document 253 Filed 04/14/20 Page 14 of 15

Case 1:16-cv-06728-CM-SDA Document 249 Filed 03/26/20 Page 14 of 61

way referred to for any other reason as against any of the Defendants’ Releasees, in any
arbitration proceeding or other civil, criminal, or administrative action or proceeding, other than
such proceedings as may be necessary to effectuate the provisions of the Stipulation; (b) shall be
offered against any of the Plaintiff's Releasees as evidence of, or construed as, or deemed to be
evidence of any presumption, concession, or admission by any of the Plaintiff's Releasees that
any of their claims are without merit, that any of the Defendants’ Releasees had meritorious
defenses. or that damages recoverable under the Complaint would not have exceeded the
Settlement Amount or with respect to any liability, negligence, fault, or wrongdoing of any kind,
or in any way referred to for any other reason as against any of the Plaintiff's Releasees, in any
arbitration proceeding or other civil, criminal, or administrative action or proceeding, other than
such proceedings as may be necessary to effectuate the provisions of the Stipulation: or (c) shall
be construed against any of the Releasees as an admission, concession, or presumption that the
consideration to be given under the Stipulation represents the amount which could be or would
have been recovered after trial; provided, however, that, notwithstanding the foregoing, if the
Stipulation is approved by the Court, the Parties and the Releasees and their respective counsel
may file or refer to the Stipulation to effectuate the protections from liability granted thereunder
or otherwise to enforce the terms of the Settlement.

25. Supporting Papers — Lead Counsel shall file and serve the opening papers in
support of the proposed Settlement, the proposed Plan of Allocation, and Lead Counsel's motion
for an award of attorneys’ fees and payment of Litigation Expenses no later than thirty-five (35)
calendar days prior to the Settlement Fairness Hearing; and reply papers, if any, shall be filed

and served no later than seven (7) calendar days prior to the Settlement Fairness Hearing.

 

 
Case 1:16-cv-06728-CM-SDA Document 253 Filed 04/14/20 Page 15 of 15

Case 1:16-cv-06728-CM-SDA Document 249 Filed 03/26/20 Page 15 of 61

26. Jurisdiction — The Court retains jurisdiction to consider all further applications

 

 

 

Chief Judge Colleen McMahon

 

 
